            Case 1:20-cv-07521-CM Document 3 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESLEY EDWARD SMITH, III,
                              Plaintiff,                      20-CV-7521 (CM)
                     -against-                                ORDER OF DISMISSAL
COMMONWEALTH OF VIRGINIA,                                     UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On February 27, 2014, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Smith v. Commonwealth of

Virginia, No. 1:13-CV-8111, 7 (LAP) (S.D.N.Y. Feb. 27, 2014). Plaintiff files this new pro se

case, seeks IFP status, and has not sought leave from the Court. This action is therefore

dismissed without prejudice for Plaintiff’s failure to comply with the February 27, 2014 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore in forma pauperis status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 15, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
